On the appeal by defendant: Order affirmed, without costs; first question certified answered in the affirmative. On the appeal by plaintiff: Order of Appellate Division reversed, without costs, upon the ground that, in moving to dismiss the complaint, defendant must be deemed to have elected to waive a •stay of the proceedings (Civ. Prac. Act, § 1520); second question certified answered in the negative. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Foster and Scileppi.